UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS High Income Plus Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 15 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 41 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 55 Tax Information 56 Investment Management Agreement Approval 60 Summary of Management Fee Evaluation by Independent Fee Consultant 64 Board Members and Officers 69 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The Class A shares of the fund produced a total return of 4.98% during the annual period ended October 31, 2011. The fund ranked in the top 20% of the Morningstar High Yield Bond Funds category during this one-year period (Class A shares, as of October 31, 2011, based on total returns out of 579 funds).1 This is compared with high-yield bonds which finished period in positive territory, returning 5.62% as gauged by the Credit Suisse High Yield Index.2 This modest return obscures that high-yield bonds in fact performed very well for the majority of the year. In the period from November 2010 through July 2011, a highly favorable environment energized the performance of high-yield bonds. Most notably, the Moody's trailing 12-month U.S. speculative bond par default rate remained below 2% as companies acted to free up cash by refinancing debt at lower rates throughout the 12 months ended October 31, 2011.3 The market gained additional support from the U.S. Federal Reserve Board's (the Fed's) accommodative monetary policy, which continued to provide a solid underpinning for both investor risk appetites and the high-yield bond market. Another positive factor was the modest pickup in merger and acquisition (M&A) activity, an important development given that the high-yield sector is typically populated with the types of smaller companies that may become attractive takeover candidates. The result was positive performance for high-yield bonds, both on an absolute basis and relative to other segments of the broader bond market, as measured by the 5.00% annual return at October 31, 2011, for the Barclay's Capital U.S. Aggregate Bond Index, which tracks performance of the broad U.S. investment-grade, fixed-rate bond market.4,5 This positive environment quickly took a turn for the worse in the third calendar quarter of 2011. High-yield bond prices declined sharply in August and September of 2011, due to the rapid decline in investor risk appetites that resulted from the U.S. debt ceiling debate, the downgrade of the U.S. AAA rating by the ratings agency Standard & Poor's®, deteriorating U.S. economic data and worries about contagion risk from the European banking system.6 The Credit Suisse High Yield Index returned -5.12% during the July-September interval, wiping out much of the gain registered in the prior eight months. The selloff continued through the first two days of October, and then the market rebounded sharply on signs of stabilizing economic growth and the prospect of another patch for the European debt crisis. The Credit Suisse High Yield Index returned 5.37% in October 2011, its best one-month return since September 2009. For the 12-month period ended October 31, 2011, high-yield bonds performed slightly better than the 5.0% return of the Barclays Capital U.S. Aggregate Bond Index, a measure of the broader U.S. bond market performance. Positive Contributors to Fund Performance Security selection was the most important factor driving the fund's performance during the past year. The largest positive impact came from our overweight (above-benchmark) in the cable company UPC Holding B.7 Our overweight in the pork producer Smithfield Foods, Inc. also aided the fund's performance, as strong global pork demand led to improving cash flow for the company and resulted in upgrades to its credit rating. The fund's performance was helped by our decision to reduce certain positions that subsequently underperformed. For example, we reduced our position in the Italian telecom operator Wind Acquisition Finance S.A. from an overweight to an underweight following the company's takeover by Vimpel Communications. The issuer subsequently sought to issue new debt to fund expansion, dashing hopes of a near-term debt refinancing and causing its bond prices to fall. The economic troubles in Europe also pressured the performance of the company's bonds. Our performance was further enhanced by our holdings in the stocks of various high-yield issuers, including Williams Companies,* Kansas City Southern, Petrohawk Energy Corp., Charter Communications Operating LLC, Atlas Energy,* Frontier Oil Co. and Brigham Exploration Co. Rising merger and acquisition activity drove the performance in many of our energy equity positions, as investors bid up the shares of companies they speculated might be next in line for a takeover. Negative Contributors to Fund Performance An overweight in the travel-booking company Travelport LLC was the largest detractor from fund performance, as the issuer was hit with an antitrust lawsuit by American Airlines earlier in the year. An approximate index-weight in the electronic e-commerce provider First Data Corp. hurt performance, given that our holdings were focused on the more senior bonds in the company's capital structure, whereas its more junior bonds rallied in conjunction with the broader gains for triple-C-rated securities in the first half of the year. An overweight in the specialty chemical manufacturer Momentive Performance Materials, Inc. also hurt performance. Its bonds lost ground due to concerns about slowing economic growth and its parent company's postponement of an initial public offering of stock. Outlook and Positioning While monetary policy in the United States has remained highly accommodative and corporate balance sheets have improved, a high degree of economic and policy uncertainty continued to weigh on investor sentiment as the period ending October 31, 2011 drew to a close. Despite this, high-yield default rates have remained subdued due to refinancing activities that have already been completed. The Moody's trailing 12-month U.S. speculative bond par default rate was 1.12% at year-end, compared to 1.11% one year ago. We maintain a cautiously optimistic outlook on high-yield bonds. At the end of October, the spread between high-yield bonds and U.S. Treasuries was 703 basis points (percentage points), up from 613 basis points one year ago. This spread reflects a higher default rate than we expect to materialize in the near term, and we therefore continue to view the asset class favorably.8,9 Having said this, we expect that market volatility will remain elevated due to concerns about slowing growth in the developed economies, government debt problems in Europe and potential economic weakness in the emerging markets. In light of the recent rise in yields, we continue to believe the asset class offers investors a favorable trade-off of risk and return via the combination of an attractive yield spread and a low default rate.10,11 However, the low-default environment also means that individual defaults can have an amplified impact on a portfolio's performance. We therefore remain vigilant for potential defaults through our bottom-up approach by using relative value and fundamental analysis to select securities. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS High Income Plus Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Manager Gary Russell, CFA Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of October 31, 2011, Class A shares of DWS High Income Plus Fund were ranked as follows in the Morningstar High Yield Bond category: 1-year, 115/579; 3-year, 364/504; and 5-year, 267/427. Rankings are based on a fund’s total return. 2The Credit Suisse High Yield Index is an unmanaged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 3Moody's trailing 12-month U.S. speculative bond par default rate incorporates the last 12 months of data (as opposed to one month or three months, for instance). The ratings of Moody's Investors Service, Inc. (Moody's) represent these companies' opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. 4 Absolute return is the return, expressed as a percentage, which an asset achieves over a certain period of time. 5 The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 6Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 7"Underweight" means the fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means it holds a higher weighting. 8One basis point equals 1/100 of a percentage point. 9"Spread" refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 10Yield (or current yield) is the income generated by an investment divided by its current price. 11The default rate is the rate for borrowers who fail to remain current on their loans. * Not held in the portfolio as of October 31, 2011. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 4.98% 17.83% 5.72% 7.85% Class B 4.16% 16.89% 4.90% 7.02% Class C 4.21% 16.96% 4.95% 7.04% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 0.26% 16.03% 4.75% 7.36% Class B (max 4.00% CDSC) 1.24% 16.40% 4.75% 7.02% Class C (max 1.00% CDSC) 4.21% 16.96% 4.95% 7.04% No Sales Charges Class S 5.19% 17.99% 5.91% 8.09% Institutional Class 5.52% 18.27% 6.11% 8.25% Credit Suisse High Yield Index+ 5.62% 21.30% 7.63% 9.36% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.10%, 1.87%, 1.82%, 0.98% and 0.74% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 30 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B, C and S shares for the periods prior to their inception on May 16, 2005, are derived from the historical performance of the Institutional Class shares of DWS High Income Plus Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS High Income Plus Fund — Class A [] Credit Suisse High Yield Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.5%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +Credit Suisse High Yield Index is an unmanaged, trader-priced portfolio constructed to mirror the global high-yield debt market. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ Capital Gain Distributions $ October Income Dividend $ SEC 30-day Yield as of 10/31/11++ % Current Annualized Distribution Rate as of 10/31/11++ % ++The SEC yield is net investment income per share earned over the month ended October 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 7.27% for Class S shares had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 6.94% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — High Yield Bond Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 20 3-Year of 72 5-Year of 62 Class B 1-Year of 41 3-Year of 79 5-Year of 84 Class C 1-Year of 40 3-Year of 78 5-Year of 83 Class S 1-Year 86 of 15 3-Year of 69 5-Year of 54 Institutional Class 1-Year 59 of 10 3-Year of 64 5-Year of 49 10-Year 68 of 24 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in each Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Class S shares; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS High Income Plus Fund 1.07% 1.81% 1.78% .88% .74% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/11 10/31/10 Corporate Bonds 89% 90% Cash Equivalents 6% — Common Stocks, Warrants 3% 4% Loan Participations and Assignments 2% 6% 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 Consumer Discretionary 23% 20% Financials 15% 16% Materials 12% 11% Industrials 12% 10% Telecommunication Services 11% 10% Energy 11% 13% Information Technology 6% 5% Consumer Staples 4% 4% Utilities 3% 5% Health Care 3% 6% 100% 100% Quality (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 BBB 0% 1% BB 16% 15% B 54% 54% CCC 26% 22% D 1% 0% Not Rated 3% 8% 100% 100% Asset allocation, sector diversification and quality are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Principal Amount ($) (a) Value ($) Corporate Bonds 87.8% Consumer Discretionary 19.4% AMC Entertainment, Inc.: 8.0%, 3/1/2014 8.75%, 6/1/2019 AMC Networks, Inc., 144A, 7.75%, 7/15/2021 American Achievement Corp., 144A, 10.875%, 4/15/2016 Asbury Automotive Group, Inc.: 7.625%, 3/15/2017 8.375%, 11/15/2020 Avis Budget Car Rental LLC: 8.25%, 1/15/2019 9.625%, 3/15/2018 Beazer Homes U.S.A., Inc., 9.125%, 6/15/2018 Bresnan Broadband Holdings LLC, 144A, 8.0%, 12/15/2018 Cablevision Systems Corp.: 7.75%, 4/15/2018 8.0%, 4/15/2020 Caesar's Entertainment Operating Co., Inc.: 10.0%, 12/15/2018 11.25%, 6/1/2017 12.75%, 4/15/2018 CCO Holdings LLC: 6.5%, 4/30/2021 7.0%, 1/15/2019 7.25%, 10/30/2017 7.875%, 4/30/2018 8.125%, 4/30/2020 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Claire's Stores, Inc.: 8.875%, 3/15/2019 9.625%, 6/1/2015 (PIK) Clear Channel Communications, Inc., 9.0%, 3/1/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 9.25%, 12/15/2017 Series B, 9.25%, 12/15/2017 Crown Media Holdings, Inc., 144A, 10.5%, 7/15/2019 Cumulus Media, Inc., 144A, 7.75%, 5/1/2019 (b) DineEquity, Inc., 9.5%, 10/30/2018 DISH DBS Corp.: 6.75%, 6/1/2021 7.125%, 2/1/2016 7.875%, 9/1/2019 EH Holding Corp., 144A, 7.625%, 6/15/2021 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015* Ford Motor Co., 7.45%, 7/16/2031 Gannett Co., Inc., 9.375%, 11/15/2017 Great Canadian Gaming Corp., 144A, 7.25%, 2/15/2015 Hertz Corp.: 6.75%, 4/15/2019 7.5%, 10/15/2018 Kabel BW Erste Beteiligungs GmbH, 144A, 7.5%, 3/15/2019 Kabel BW Musketeer GmbH, 144A, 9.5%, 3/15/2021 EUR Lear Corp.: 7.875%, 3/15/2018 8.125%, 3/15/2020 Levi Strauss & Co., 7.625%, 5/15/2020 (b) Lions Gate Entertainment, Inc., 144A, 10.25%, 11/1/2016 Mediacom LLC, 9.125%, 8/15/2019 MGM Resorts International: 7.5%, 6/1/2016 7.625%, 1/15/2017 9.0%, 3/15/2020 10.0%, 11/1/2016 10.375%, 5/15/2014 11.125%, 11/15/2017 Michaels Stores, Inc., Step-up Coupon, 0% to 11/1/2011, 13.0% to 11/1/2016 National CineMedia LLC, 7.875%, 7/15/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Palace Entertainment Holdings LLC, 144A, 8.875%, 4/15/2017 Penske Automotive Group, Inc., 7.75%, 12/15/2016 PETCO Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 PVH Corp., 7.375%, 5/15/2020 Regal Entertainment Group, 9.125%, 8/15/2018 Sabre Holdings Corp., 8.35%, 3/15/2016 Seminole Indian Tribe of Florida: 144A, 7.75%, 10/1/2017 144A, 7.804%, 10/1/2020 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Sonic Automotive, Inc., Series B, 9.0%, 3/15/2018 Standard Pacific Corp.: 8.375%, 5/15/2018 10.75%, 9/15/2016 Toys "R" Us, Inc., 7.375%, 10/15/2018 Toys "R" Us-Delaware, Inc., 144A, 7.375%, 9/1/2016 Travelport LLC: 4.951%**, 9/1/2014 9.0%, 3/1/2016 11.875%, 9/1/2016 UCI International, Inc., 8.625%, 2/15/2019 Unitymedia GmbH, 144A, 9.625%, 12/1/2019 EUR Unitymedia Hessen GmbH & Co., KG: 144A, 8.125%, 12/1/2017 EUR 144A, 8.125%, 12/1/2017 Univision Communications, Inc.: 144A, 6.875%, 5/15/2019 144A, 7.875%, 11/1/2020 144A, 8.5%, 5/15/2021 UPC Holding BV: 144A, 8.375%, 8/15/2020 EUR 144A, 9.75%, 4/15/2018 EUR Videotron Ltd., 9.125%, 4/15/2018 Visant Corp., 10.0%, 10/1/2017 Visteon Corp., 144A, 6.75%, 4/15/2019 Yonkers Racing Corp., 144A, 11.375%, 7/15/2016 Consumer Staples 3.6% Alliance One International, Inc., 10.0%, 7/15/2016 American Rock Salt Co., LLC, 144A, 8.25%, 5/1/2018 B&G Foods, Inc., 7.625%, 1/15/2018 Central Garden & Pet Co., 8.25%, 3/1/2018 Darling International, Inc., 8.5%, 12/15/2018 Del Monte Foods Co., 144A, 7.625%, 2/15/2019 Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 Michael Foods, Inc., 9.75%, 7/15/2018 NBTY, Inc., 9.0%, 10/1/2018 Rite Aid Corp.: 7.5%, 3/1/2017 8.0%, 8/15/2020 10.25%, 10/15/2019 Smithfield Foods, Inc., 7.75%, 7/1/2017 Stater Bros. Holdings, Inc., 7.375%, 11/15/2018 SUPERVALU, Inc., 8.0%, 5/1/2016 (b) Tops Holding Corp., 10.125%, 10/15/2015 TreeHouse Foods, Inc., 7.75%, 3/1/2018 U.S. Foodservice, 144A, 8.5%, 6/30/2019 Energy 9.6% Alpha Natural Resources, Inc., 6.0%, 6/1/2019 Arch Coal, Inc.: 144A, 7.0%, 6/15/2019 7.25%, 10/1/2020 144A, 7.25%, 6/15/2021 Berry Petroleum Co., 6.75%, 11/1/2020 Bill Barrett Corp.: 7.625%, 10/1/2019 9.875%, 7/15/2016 BreitBurn Energy Partners LP, 8.625%, 10/15/2020 Brigham Exploration Co., 6.875%, 6/1/2019 Bristow Group, Inc., 7.5%, 9/15/2017 Chaparral Energy, Inc.: 8.25%, 9/1/2021 8.875%, 2/1/2017 Chesapeake Energy Corp., 6.875%, 11/15/2020 Chesapeake Oilfield Operating LLC, 144A, 6.625%, 11/15/2019 CITGO Petroleum Corp., 144A, 11.5%, 7/1/2017 Cloud Peak Energy Resources LLC: 8.25%, 12/15/2017 8.5%, 12/15/2019 CONSOL Energy, Inc.: 144A, 6.375%, 3/1/2021 8.0%, 4/1/2017 8.25%, 4/1/2020 Continental Resources, Inc.: 7.125%, 4/1/2021 8.25%, 10/1/2019 Crestwood Midstream Partners LP, 144A, 7.75%, 4/1/2019 Crosstex Energy LP, 8.875%, 2/15/2018 Dresser-Rand Group, Inc., 144A, 6.5%, 5/1/2021 Eagle Rock Energy Partners LP, 144A, 8.375%, 6/1/2019 Energy Transfer Equity LP, 7.5%, 10/15/2020 Forest Oil Corp., 7.25%, 6/15/2019 Frontier Oil Corp.: 6.875%, 11/15/2018 8.5%, 9/15/2016 Genesis Energy LP, 144A, 7.875%, 12/15/2018 Global Geophysical Services, Inc., 10.5%, 5/1/2017 Harvest Operations Corp., 144A, 6.875%, 10/1/2017 Holly Energy Partners LP, 8.25%, 3/15/2018 HollyFrontier Corp., 9.875%, 6/15/2017 Linn Energy LLC: 144A, 6.5%, 5/15/2019 7.75%, 2/1/2021 MEG Energy Corp., 144A, 6.5%, 3/15/2021 Murray Energy Corp., 144A, 10.25%, 10/15/2015 Newfield Exploration Co., 7.125%, 5/15/2018 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 (c) 144A, 7.25%, 2/1/2019 Offshore Group Investments Ltd.: 11.5%, 8/1/2015 144A, 11.5%, 8/1/2015 Petrohawk Energy Corp., 10.5%, 8/1/2014 Plains Exploration & Production Co., 7.625%, 6/1/2018 Quicksilver Resources, Inc., 11.75%, 1/1/2016 Range Resources Corp., 6.75%, 8/1/2020 Regency Energy Partners LP: 6.875%, 12/1/2018 9.375%, 6/1/2016 Sabine Pass LNG LP, 7.5%, 11/30/2016 SandRidge Energy, Inc.: 144A, 7.5%, 3/15/2021 144A, 8.0%, 6/1/2018 SESI LLC, 144A, 6.375%, 5/1/2019 Stone Energy Corp.: 6.75%, 12/15/2014 8.625%, 2/1/2017 Venoco, Inc., 8.875%, 2/15/2019 Xinergy Corp., 144A, 9.25%, 5/15/2019 Financials 13.1% Abengoa Finance SAU, 144A, 8.875%, 11/1/2017 Algoma Acquisition Corp., 144A, 9.875%, 6/15/2015 Ally Financial, Inc.: 6.25%, 12/1/2017 8.0%, 3/15/2020 8.0%, 11/1/2031 Alrosa Finance SA, 144A, 8.875%, 11/17/2014 Antero Resources Finance Corp.: 144A, 7.25%, 8/1/2019 9.375%, 12/1/2017 Ashton Woods U.S.A. LLC, 144A, Step-up Coupon, 0% to 6/30/2012, 11.0% to 6/30/2015 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/17/2016 Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 CIT Group, Inc.: 7.0%, 5/1/2015 144A, 7.0%, 5/4/2015 144A, 7.0%, 5/2/2017 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 E*TRADE Financial Corp.: 6.75%, 6/1/2016 12.5%, 11/30/2017 (PIK) Felcor Lodging LP, 144A, 6.75%, 6/1/2019 Ford Motor Credit Co., LLC: 5.875%, 8/2/2021 6.625%, 8/15/2017 Fresenius U.S. Finance II, Inc., 144A, 9.0%, 7/15/2015 Hellas Telecommunications Finance SCA, 144A, 8.985%**, 7/15/2015 (PIK)* EUR Hexion U.S. Finance Corp., 8.875%, 2/1/2018 International Lease Finance Corp.: 5.75%, 5/15/2016 6.25%, 5/15/2019 8.625%, 9/15/2015 8.75%, 3/15/2017 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 Level 3 Escrow, Inc., 144A, 8.125%, 7/1/2019 MPT Operating Partnership LP, (REIT), 144A, 6.875%, 5/1/2021 National Money Mart Co., 10.375%, 12/15/2016 Navios Maritime Acquisition Corp., 8.625%, 11/1/2017 Nielsen Finance LLC, 11.5%, 5/1/2016 NII Capital Corp., 7.625%, 4/1/2021 Nuveen Investments, Inc.: 10.5%, 11/15/2015 144A, 10.5%, 11/15/2015 OMEGA Healthcare Investors, Inc., (REIT), 6.75%, 10/15/2022 Pinnacle Foods Finance LLC: 8.25%, 9/1/2017 9.25%, 4/1/2015 Reynolds Group Issuer, Inc.: 144A, 6.875%, 2/15/2021 144A, 7.125%, 4/15/2019 144A, 7.75%, 10/15/2016 144A, 8.25%, 2/15/2021 144A, 8.5%, 5/15/2018 144A, 9.0%, 4/15/2019 Susser Holdings LLC, 8.5%, 5/15/2016 Tomkins LLC, 144A, 9.0%, 10/1/2018 Toys "R" Us Property Co. I, LLC, 10.75%, 7/15/2017 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Virgin Media Finance PLC, Series 1, 9.5%, 8/15/2016 Wind Acquisition Finance SA, 144A, 7.25%, 2/15/2018 Health Care 2.6% Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Endo Pharmaceuticals Holdings, Inc.: 144A, 7.0%, 7/15/2019 144A, 7.25%, 1/15/2022 HCA Holdings, Inc., 144A, 7.75%, 5/15/2021 (b) HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Mylan, Inc., 144A, 7.875%, 7/15/2020 STHI Holding Corp., 144A, 8.0%, 3/15/2018 Vanguard Health Holding Co. II, LLC, 8.0%, 2/1/2018 Warner Chilcott Co., LLC, 7.75%, 9/15/2018 Industrials 10.5% Accuride Corp., 9.5%, 8/1/2018 Actuant Corp., 6.875%, 6/15/2017 Aguila 3 SA, 144A, 7.875%, 1/31/2018 American Airlines, Inc., 144A, 7.5%, 3/15/2016 AMGH Merger Sub, Inc., 144A, 9.25%, 11/1/2018 ARAMARK Holdings Corp., 144A, 8.625%, 5/1/2016 (PIK) Armored Autogroup, Inc., 144A, 9.25%, 11/1/2018 B-Corp Merger Sub, Inc., 144A, 8.25%, 6/1/2019 BE Aerospace, Inc.: 6.875%, 10/1/2020 8.5%, 7/1/2018 Belden, Inc.: 7.0%, 3/15/2017 9.25%, 6/15/2019 Boart Longyear Management Pty Ltd., 144A, 7.0%, 4/1/2021 Briggs & Stratton Corp., 6.875%, 12/15/2020 Casella Waste Systems, Inc., 7.75%, 2/15/2019 Cenveo Corp.: 8.875%, 2/1/2018 144A, 10.5%, 8/15/2016 CHC Helicopter SA, 144A, 9.25%, 10/15/2020 Congoleum Corp., 9.0%, 12/31/2017 (PIK) Delta Air Lines, Inc., 144A, 9.5%, 9/15/2014 Deluxe Corp., 144A, 7.0%, 3/15/2019 Ducommun, Inc., 144A, 9.75%, 7/15/2018 DynCorp International, Inc., 10.375%, 7/1/2017 Florida East Coast Railway Corp., 8.125%, 2/1/2017 FTI Consulting, Inc., 6.75%, 10/1/2020 Garda World Security Corp., 144A, 9.75%, 3/15/2017 H&E Equipment Services, Inc., 8.375%, 7/15/2016 Heckler & Koch GmbH, 144A, 9.5%, 5/15/2018 (b) EUR Huntington Ingalls Industries, Inc.: 144A, 6.875%, 3/15/2018 144A, 7.125%, 3/15/2021 Interline Brands, Inc., 7.0%, 11/15/2018 Kansas City Southern de Mexico SA de CV, 8.0%, 2/1/2018 Meritor, Inc.: 8.125%, 9/15/2015 10.625%, 3/15/2018 Navios Maritime Holdings, Inc.: 8.125%, 2/15/2019 8.875%, 11/1/2017 Navios South American Logistics, Inc., 144A, 9.25%, 4/15/2019 Nortek, Inc., 144A, 8.5%, 4/15/2021 Oshkosh Corp.: 8.25%, 3/1/2017 8.5%, 3/1/2020 Ply Gem Industries, Inc.: 8.25%, 2/15/2018 13.125%, 7/15/2014 RailAmerica, Inc., 9.25%, 7/1/2017 RBS Global, Inc. & Rexnord Corp.: 8.5%, 5/1/2018 11.75%, 8/1/2016 (b) Rearden G Holdings EINS GmbH, 144A, 7.875%, 3/30/2020 Sitel LLC, 11.5%, 4/1/2018 Spirit AeroSystems, Inc.: 6.75%, 12/15/2020 7.5%, 10/1/2017 SPX Corp., 6.875%, 9/1/2017 Titan International, Inc., 7.875%, 10/1/2017 TransDigm, Inc., 7.75%, 12/15/2018 Triumph Group, Inc., 8.0%, 11/15/2017 Tutor Perini Corp., 7.625%, 11/1/2018 United Rentals North America, Inc.: 9.25%, 12/15/2019 10.875%, 6/15/2016 USG Corp., 144A, 9.75%, 8/1/2014 Information Technology 5.5% Allen Systems Group, Inc., 144A, 10.5%, 11/15/2016 Amkor Technology, Inc.: 6.625%, 6/1/2021 7.375%, 5/1/2018 Aspect Software, Inc., 10.625%, 5/15/2017 Avaya, Inc., 144A, 7.0%, 4/1/2019 CDW LLC: 144A, 8.5%, 4/1/2019 11.0%, 10/12/2015 CommScope, Inc., 144A, 8.25%, 1/15/2019 eAccess Ltd., 144A, 8.25%, 4/1/2018 Equinix, Inc.: 7.0%, 7/15/2021 8.125%, 3/1/2018 Fidelity National Information Services, Inc., 7.625%, 7/15/2017 First Data Corp.: 144A, 7.375%, 6/15/2019 144A, 8.25%, 1/15/2021 144A, 8.875%, 8/15/2020 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Jabil Circuit, Inc., 7.75%, 7/15/2016 MasTec, Inc., 7.625%, 2/1/2017 MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 Sanmina-SCI Corp., 144A, 7.0%, 5/15/2019 Seagate HDD Cayman, 144A, 7.0%, 11/1/2021 Sensata Technologies BV, 144A, 6.5%, 5/15/2019 SunGard Data Systems, Inc.: 10.25%, 8/15/2015 10.625%, 5/15/2015 Materials 10.7% Aleris International, Inc., 7.625%, 2/15/2018 APERAM: 144A, 7.375%, 4/1/2016 144A, 7.75%, 4/1/2018 Appleton Papers, Inc., 11.25%, 12/15/2015 Berry Plastics Corp.: 8.25%, 11/15/2015 9.5%, 5/15/2018 9.75%, 1/15/2021 Beverage Packaging Holdings Luxembourg II SA, 144A, 8.0%, 12/15/2016 EUR Boise Paper Holdings LLC, 8.0%, 4/1/2020 BWAY Parent Co., Inc., 10.125%, 11/1/2015 (PIK) Celanese U.S. Holdings LLC, 6.625%, 10/15/2018 China Lumena New Materials Corp., 144A, 12.0%, 10/27/2014 Clearwater Paper Corp., 7.125%, 11/1/2018 Compass Minerals International, Inc., 8.0%, 6/1/2019 Essar Steel Algoma, Inc., 144A, 9.375%, 3/15/2015 Exopack Holding Corp., 144A, 10.0%, 6/1/2018 FMG Resources (August 2006) Pty Ltd.: 144A, 7.0%, 11/1/2015 144A, 8.25%, 11/1/2019 GEO Specialty Chemicals, Inc.: 144A, 7.5%, 3/31/2015 (PIK) 10.0%, 3/31/2015 Graphic Packaging International, Inc.: 7.875%, 10/1/2018 9.5%, 6/15/2017 Greif, Inc., 7.75%, 8/1/2019 Huntsman International LLC: 8.625%, 3/15/2020 (b) 8.625%, 3/15/2021 Ineos Finance PLC, 144A, 9.0%, 5/15/2015 JMC Steel Group, 144A, 8.25%, 3/15/2018 Koppers, Inc., 7.875%, 12/1/2019 Longview Fibre Paper & Packaging, Inc., 144A, 8.0%, 6/1/2016 Lyondell Chemical Co., 8.0%, 11/1/2017 Momentive Performance Materials, Inc.: 9.0%, 1/15/2021 9.5%, 1/15/2021 EUR Nalco Co., 144A, 6.625%, 1/15/2019 NewMarket Corp., 7.125%, 12/15/2016 Novelis, Inc.: 8.375%, 12/15/2017 8.75%, 12/15/2020 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Phibro Animal Health Corp., 144A, 9.25%, 7/1/2018 Polymer Group, Inc., 144A, 7.75%, 2/1/2019 Quadra FNX Mining Ltd., 144A, 7.75%, 6/15/2019 Rain CII Carbon LLC, 144A, 8.0%, 12/1/2018 Sealed Air Corp.: 144A, 8.125%, 9/15/2019 144A, 8.375%, 9/15/2021 Silgan Holdings, Inc., 7.25%, 8/15/2016 Solo Cup Co., 10.5%, 11/1/2013 SunCoke Energy, Inc., 144A, 7.625%, 8/1/2019 United States Steel Corp., 7.375%, 4/1/2020 (b) Verso Paper Holdings LLC, 8.75%, 2/1/2019 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Wolverine Tube, Inc., 6.0%, 6/28/2014 Telecommunication Services 10.1% Cincinnati Bell, Inc.: 8.25%, 10/15/2017 8.375%, 10/15/2020 8.75%, 3/15/2018 CPI International, Inc., 8.0%, 2/15/2018 Cricket Communications, Inc.: 7.75%, 10/15/2020 10.0%, 7/15/2015 Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 8.535%**, 2/15/2017 (PIK) EUR Frontier Communications Corp.: 7.875%, 4/15/2015 8.25%, 4/15/2017 8.5%, 4/15/2020 8.75%, 4/15/2022 Intelsat Jackson Holdings SA: 144A, 7.25%, 10/15/2020 144A, 7.5%, 4/1/2021 8.5%, 11/1/2019 Intelsat Luxembourg SA: 11.25%, 2/4/2017 11.5%, 2/4/2017 (PIK) 144A, 11.5%, 2/4/2017 (PIK) MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 7.875%, 9/1/2018 Pacnet Ltd., 144A, 9.25%, 11/9/2015 Sprint Nextel Corp., 8.375%, 8/15/2017 Syniverse Holdings, Inc., 9.125%, 1/15/2019 Telesat Canada, 11.0%, 11/1/2015 West Corp.: 7.875%, 1/15/2019 8.625%, 10/1/2018 Windstream Corp.: 7.0%, 3/15/2019 7.5%, 4/1/2023 7.75%, 10/15/2020 7.875%, 11/1/2017 8.125%, 9/1/2018 Utilities 2.7% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 Edison Mission Energy, 7.0%, 5/15/2017 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 Ferrellgas LP, 6.5%, 5/1/2021 IPALCO Enterprises, Inc., 144A, 7.25%, 4/1/2016 NRG Energy, Inc.: 7.375%, 1/15/2017 144A, 7.625%, 1/15/2018 8.25%, 9/1/2020 Texas Competitive Electric Holdings Co., LLC: Series A, 10.25%, 11/1/2015 144A, 11.5%, 10/1/2020 Total Corporate Bonds (Cost $295,649,949) Loan Participations and Assignments 1.5% Senior Loans** 1.3% Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/1/2010* 0 Buffets, Inc., Letter of Credit, First Lien, 9.619%, 4/22/2015 Charter Communications Operating LLC, Term Loan, 7.25%, 3/6/2014 Clear Channel Communications, Inc., Term Loan B, 3.896%, 1/28/2016 Hawker Beechcraft Acquisition Co., LLC: Letter of Credit, 2.369%, 3/26/2014 Term Loan, 2.369%, 3/26/2014 Term Loan, 10.5%, 3/26/2014 Roundy's Supermarkets, Inc., Second Lien Term Loan, 10.0%, 4/18/2016 Tribune Co., Term Loan B, LIBOR plus 3.0%, 6/4/2014* Sovereign Loans 0.2% Vimpel Communications, 144A, 6.493%, 2/2/2016 Total Loan Participations and Assignments (Cost $6,611,100) Convertible Bonds 0.4% Consumer Discretionary Group 1 Automotive, Inc., 144A, 3.0%, 3/15/2020 MGM Resorts International, 4.25%, 4/15/2015 Sonic Automotive, Inc., 5.0%, 10/1/2029 Total Convertible Bonds (Cost $1,040,511) Preferred Security 0.3% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $744,470) Units Value ($) Other Investments 0.0% Consumer Discretionary AOT Bedding Super Holdings LLC* (Cost $43,000) 43 Shares Value ($) Common Stocks 2.5% Consumer Discretionary 0.6% AMC Networks, Inc. "A"* Ameristar Casinos, Inc. Asbury Automotive Group, Inc.* Buffets Restaurants Holdings, Inc.* Cablevision Systems Corp. (New York Group) "A" Dex One Corp.* Expedia, Inc. Ford Motor Co.* Lamar Advertising Co. "A"* Macy's, Inc. Orbitz Worldwide, Inc.* Postmedia Network Canada Corp.* PVH Corp. Sonic Automotive, Inc. "A" SuperMedia, Inc.* Trump Entertainment Resorts, Inc.* 72 Vertis Holdings, Inc.* Virgin Media, Inc. Energy 0.6% Brigham Exploration Co.* Continental Resources, Inc.* EXCO Resources, Inc. HollyFrontier Corp. Oasis Petroleum, Inc.* Range Resources Corp. Regency Energy Partners LP Tesoro Corp.* Whiting Petroleum Corp.* Industrials 0.6% BE Aerospace, Inc.* Congoleum Corp.* 0 General Cable Corp.* Hexcel Corp.* Kansas City Southern* Navios Maritime Acquisition Corp. Quad Graphics, Inc. TransDigm Group, Inc.* Materials 0.6% Celanese Corp. "A" Freeport-McMoRan Copper & Gold, Inc. GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Huntsman Corp. Koppers Holdings, Inc. LyondellBasell Industries NV "A" Rockwood Holdings, Inc.* Verso Paper Corp.* Wolverine Tube* Utilities 0.1% AES Corp.* GenOn Energy, Inc.* NRG Energy, Inc.* Total Common Stocks (Cost $10,560,265) Preferred Stock 0.3% Financials Ally Financial, Inc., Series G, 144A, 7.0% (Cost $1,021,818) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* Materials 0.0% Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $239,283) Securities Lending Collateral 1.4% Daily Assets Fund Institutional, 0.18% (d) (e) (Cost $4,765,645) Cash Equivalents 5.6% Central Cash Management Fund, 0.11% (d) (Cost $18,695,640) % of Net Assets Value ($) Total Investment Portfolio (Cost $339,371,681)+ Other Assets and Liabilities, Net Net Assets The following table represents bonds and senior loans that are in default: Securities Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/1/2010 USD 0 Fontainebleau Las Vegas Holdings LLC* % 6/15/2015 USD Hellas Telecommunications Finance SCA* % 7/15/2015 EUR Tribune Co.* LIBOR plus 3.0% 6/4/2014 USD * Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury bill rate. These securities are shown at their current rate as of October 31, 2011. +The cost for federal income tax purposes was $343,099,240. At October 31, 2011, net unrealized depreciation for all securities based on tax cost was $7,751,679. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,813,656 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $20,565,335. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $4,390,492, which is 1.3% of net assets (c) When-issued security. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principle. REIT: Real Estate Investment Trust At October 31, 2011, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (f) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (g) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (depreciation) ($) 6/21/2010 9/20/2013 1 % Ford Motor Co., 6.5%, 8/1/2018, BB ) 6/21/2010 9/20/2013 2 % Ford Motor Co., 6.5%, 8/1/2018, BB 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, BB ) 6/21/2010 9/20/2015 4 % Ford Motor Co., 6.5%, 8/1/2018, BB ) 6/21/2010 9/20/2015 1 % Ford Motor Co., 6.5%, 8/1/2018, BB ) 6/21/2010 9/20/2015 5 % Ford Motor Co., 6.5%, 8/1/2018, BB ) 6/20/2011 9/20/2016 6 % Forest Oil Corp., 7.25%, 6/15/2019, B ) ) 9/20/2011 12/20/2016 6 % Ford Motor Co., 6.5%, 8/1/2018, BB 9/20/2011 12/20/2016 7 % Markit Dow Jones CDX North America High Yield Index ) ) 9/20/2011 12/20/2016 4 % Markit Dow Jones CDX North America High Yield Index ) ) Total net unrealized appreciation (f) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. (g) The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. Counterparties: 1The Goldman Sachs & Co. 2Citibank, Inc. 3JPMorgan Chase Securities, Inc. 4Credit Suisse 5Bank of America 6Barclays Bank PLC 7Morgan Stanley As of October 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 11/18/2011 JPMorgan Chase Securities, Inc. EUR USD 11/18/2011 Citigroup, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 11/18/2011 ) JPMorgan Chase Securities, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
